Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of an antibody having a CDR-H1 of SEQ ID NO: 39, a CDR-H2 of SEQ ID NO: 41, a CDR-H3 of SEQ ID NO: 43, a CDR-L1 of SEQ ID NO: 34, a CDR-L2 of SEQ ID NO: 35, a CDR-L3 of SEQ ID NO: 37, a VH of SEQ ID NO: 32, and a VL of SEQ ID NO: 31, without traverse filed 5/03/22, is acknowledged.  Applicant further elects a capture agent comprising an antibody that binds to CD59, binds to a non-glycated epitope of CD59, binds to an epitope of CD59 that does not include lysine 41 (K41), does not bind to a glycated epitope of glycated CD59, and does not bind to a glycated epitope of glycated CD59 that comprises Amadori- modified K41, without traverse, filed 5/03/22, is acknowledged.  

Claims 21, 22, 45, 57, 58, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 3, 10, 13-16, 18-20, 28, 31, 35, and 36 are under examination.  

2.   The Title is objected to because it does not accurately describe the invention under examination.  The claims are drawn to an anti-CD59 antibody

Appropriate correction is required.

3.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.   Claims 3, 10, 13-16, 18-20, 28, 31, 35, and 36 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the genus of antibodies of the claims, other than the individual antibody species of H9, and the antibody comprising a single antibody having a CDR-H1 of SEQ ID NO: 39, a CDR-H2 of SEQ ID NO: 41, a CDR-H3 of SEQ ID NO: 43, a CDR-L1 of SEQ ID NO: 34, a CDR-L2 of SEQ ID NO: 35, a CDR-L3 of SEQ ID NO: 37, a VH of SEQ ID NO: 32, and a VL of SEQ ID NO: 31.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

Specifically regarding the elected antibodies of the claims, the specification discloses only the H9 antibody comprising the CDRs set forth above, whereas the antibody of Claim 3 allows for 2 amino acid changes in CDR-H1, 2 amino acid changes in CDR-H2, 3 amino acid changes in CDR-H3, 3 amino acid changes in CDR-L1, 2 amino acid changes in CDR-L2, and 2 amino acid changes in CDR-H3, i.e., countless deletions, additions, and substitutions

An adequate written description would require that the specification disclose a representative number of species of the variant antibodies of the claims.  As just a single embodiment of the elected antibody is disclosed, i.e., a single set of CDRs, an adequate written description requires the disclosure of a specific structure and function relationship amongst the various classes antibodies of the claims.  The specification includes no such disclosure.

Regarding variations in an antibody’s CDRs, see Rudikoff et al. (1982).  The authors therein characterize a variant antibody wherein a single alanine substitution was introduced into CDR-H1 at position 35 (see Figure 2) which completely altered (essentially abrogated) antigen binding (see page 1980, column 1  and page 1982, column 1).   How then would the skilled artisan expect the up to 14 amino acid changes in the CDRs of the claimed antibody expect the antibody to react?
 
Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of variants, and in the absence of sufficient disclosure of relevant identifying characteristics for said variants comprising the claimed functional limitations, the patentee must establish:
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
See AbbVie, 759 F.3d at 1297.  Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the antibody variants of the claim to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 


Thus, in view of the above-mentioned, data, scientific fact, and case law,  one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of variant antibodies of the claims.  See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

5.   Claims 3, 10, 13-16, 18-20, 28, 31, 35, and 36 are rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush-type alternatives of Claim 3, the CDR-H1 of non-elected SEQ ID NO:38 is unrelated to the CDR-H1 of elected SEQ ID NO:39, the CDR-H2 of non-elected SEQ ID NO:40 is unrelated to the CDR-H2 of elected SEQ ID NO:41, and the CDR-H3 of non-elected SEQ ID NO:42 is unrelated to the CDR-H3 of elected SEQ ID NO:43.  Likewise, the CDR-L1 of non-elected SEQ ID NO:33 is unrelated to the CDR-L1 of elected SEQ ID NO:34, and the CDR-L3 of non-elected SEQ ID NO:36 is unrelated to the CDR-L3 of elected SEQ ID NO:37.   
   
 Regarding the Markush-type alternatives of Claim 10, the VH of non-elected SEQ ID NO:30 is unrelated to the VH of elected SEQ ID NO:31, and the VL of non-elected SEQ ID NO:29 is unrelated to the VL of elected SEQ ID NO:31.  

Regarding the Markush-type alternatives of Claim 13, the heavy chain of non-elected SEQ ID NO:3 is unrelated to the heavy chain of elected SEQ ID NO:5.

  Regarding the Markush-type alternatives of Claim 14, the nucleic acid sequences of non-elected SEQ ID NOs:7 and 8 are unrelated to the nucleic acid sequences of elected SEQ ID NO:10.

Regarding the Markush-type alternatives of Claim 15, the light chain of non-elected SEQ ID NO:2 is unrelated to the light chain of elected SEQ ID NO:4.

Regarding the Markush-type alternatives of Claim 16, the nucleic acid sequence of non-elected SEQ ID NO:6 is unrelated to the nucleic acid sequences of elected SEQ ID NO:9.

 The antibodies share insufficient sequence commonalities and are related by function only.  Accordingly, they do not properly comprise a Markush grouping of alternatives.

6.   No claim is allowed. 

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.R. Ewoldt, Ph.D., 6/13/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644